344 S.E.2d 788 (1986)
PIEDMONT BANK AND TRUST COMPANY
v.
Obie STEVENSON and Shirley M. Stevenson.
No. 139A86.
Supreme Court of North Carolina.
July 2, 1986.
Clontz & Clontz by Ralph C. Clontz III, Charlotte, for plaintiff-appellee.
Roger Lee Edwards, Mooresville, for defendant-appellant.
PER CURIAM.
The trial court entered judgment on 23 August 1984, granting defendant's motion for directed verdict made at the close of plaintiff's evidence. A divided panel of the Court of Appeals held that the directed verdict was improvidently granted and ordered a new trial. Defendant Shirley M. Stevenson appealed to this court as a matter of right.
The decision of the Court of Appeals is affirmed.
AFFIRMED.